Case 0:20-cv-60416-AMC Document 100-9 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                                  Exhibit 9
Case 0:20-cv-60416-AMC Document 100-9 Entered on FLSD Docket 07/09/2021 Page 2 of 3

                                       CONFIDENTIAL

                                                                       Page 1

   1                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
   3                  Civil Action No. 20-60416-CIV-CANNON/HUNT
   4
   5      TOCMAIL INC., a Florida
          corporation,
   6
                            Plaintiff,
   7
          -vs-
   8
          MICROSOFT CORPORATION, a
   9      Washington corporation,
  10                    Defendant.
          __________________________________/
  11
  12                                 CONFIDENTIAL
                              VIDEOTAPED DEPOSITION OF
  13                               KATHRYN GRIFFITH
                           TAKEN PURSUANT TO RULE 30(b)(6)
  14
  15
                               Tuesday, March 23, 2021
  16                           12:00 p.m. - 12:42 p.m.
  17
  18                              By videoconference
  19
  20
  21
  22
  23                        Stenographically Reported By:
                               Dianelis Hernandez, FPR
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 100-9 Entered on FLSD Docket 07/09/2021 Page 3 of 3

                                       CONFIDENTIAL

                                                                       Page 9

   1


                                   So was all revenue data regarding
   4      ATP produced?
   5                  A.   We collected standalone revenue related to
   6      office Advanced Threat Protection as well as products
   7      that contained Office Advanced Threat Protection.
   8




  12      two sets, either where Microsoft was receiving revenue
  13      for the standalone transaction of OATP or where it was
  14      sold as part of a suite and you would have the revenue
  15      attributable to that suite.




                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
